JUSTICE REINHARD, dissenting: In my opinion both People ex rel. McLain v. Housewright (1973), 9 Ill. App. 3d 803, 293 N.E.2d 911, appeal denied (1973), 53 Ill. 2d 610, and People v. Alequin (1973), 12 Ill. App. 3d 837, 298 N.E.2d 723, expressly hold that omission of the words “without authority” in a charging instrument alleging the offense of burglary is not a defect fatal to the sufficiency of the charge. As stated by the court in Housewright, wherein the words “without authority” were omitted from the indictment: “The petitioner was fully apprised of the crime charged and his conviction or acquittal could be pleaded in a bar of a subsequent prosecution for the same offense.” 9 Ill. App. 3d 803, 807, 293 N.E.2d 911. The rationale of the majority is that Housewright is distinguishable from the instant case since the burglary charged in Housewright was of a public building. The logical conclusion that follows from that reasoning is that the words “without authority” must be contained in the charging instrument alleging burglary of private premises but are not required when burglary of a business building or building open to the public is charged. I find that position to be unsustainable in logic and precedent. In my judgment the majority should either expressly decline to be bound by Housewright and Alequin or follow precedent. Any attempt to distinguish those cases is erroneous in my view, and I would adhere to them as precedent on the sufficiency of the charge issue. I must add that I agree with the decisions in both People v. Peace (1980), 88 Ill. App. 3d 1090, 411 N.E.2d 334, and People v. Baker (1978), 59 Ill. App. 3d 100, 375 N.E.2d 176. However, the distinction between the holding in those cases and the issue upon which the majority decides this case is that both Peace and Baker were decided on the basis of sufficiency of the evidence, not sufficiency of the charge as determined here.